Citation Nr: 0123622	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to recognition of the appellant as the helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
October 1956.  The veteran died in January 1995, and the 
appellant is his adult son.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied the appellant's 
claim for entitlement to recognition as the helpless child of 
the veteran.  The appellant was notified of this decision in 
April 1999.  A notice of disagreement was received in January 
2000.  The statement of the case was issued in July 2000, and 
a substantive appeal addressing this issue was received in 
July 2000.  A Board hearing was requested and scheduled, but 
the appellant failed to report for such hearing. 


FINDING OF FACT

The evidence of record shows that the appellant (the 
veteran's adult child born on May [redacted] 1977) was permanently 
incapable of self support prior to May [redacted] 1995.


CONCLUSION OF LAW

The requirements for entitlement to recognition of the 
appellant as the helpless child of the veteran have been met.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991 & Supp. 2001), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326), 38 
C.F.R. §§ 3.57(a)(1)(ii), 3.356 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1952 to 
October 1956.  He died in January 1995.  The appellant, who 
is the veteran's adult son, seeks to be declared a helpless 
"child" of the veteran, in order to qualify for VA death 
benefits.  The evidence indicates that the appellant was born 
on May [redacted] 1977, and reached the age of 18 on May [redacted] 1995.

A July 1993 psychiatric evaluation of the appellant's brother 
shows that the veteran reported that the appellant was 
enrolled in a program for developmentally delayed 
preschoolers when he was 4 years old, and was placed in 
Special Education classes when he began public school.  The 
veteran related that the appellant was currently 16 years old 
and was still enrolled in Special Education classes.

In February 1995, the appellant's mother (the widow of the 
veteran) filed a claim for dependency and indemnity 
compensation.  She reported that the appellant was seriously 
disabled.  She reiterated this assertion by a statement dated 
in April 1995.  She said that the appellant was severely 
mentally retarded, and received disability benefits from the 
Social Security Administration (SSA).

In July 1995, several records were submitted to the RO.  The 
appellant's birth certificate shows that he is the natural 
child of the veteran, and that he was born on May [redacted] 1977.  
A private psychological evaluation was performed in February 
1991 by D. Wilburn, Ph.D.  He indicated that the appellant 
had been referred for re-evaluation for Special Education.  
He noted that the appellant's hands shook especially on timed 
tests.  He concluded that the appellant had visual or symbol 
memory problems which affected short-term memory functions, 
and had retention problems especially of words or questions 
presented in an auditory manner.  He said it appeared that 
anxiety was also a factor and might account for his 
distractibility.  The examiner recommended continued 
placement in Special Education classes, and counseling for 
anxiety.

A February 1991 report of educational evaluation shows that 
the appellant underwent testing to evaluate his academic 
functioning.  His functioning levels were found to be 
indicative of a severe deficit in reading, math, written 
language, knowledge, and skills.  Observation reports dated 
in March 1992 collectively show that the appellant sometimes 
tried to work in classes, and sometimes refused to do so.  It 
was noted that he refused to do his homework, that he needed 
a lot of help, and that he often came unprepared to class.  
It was also noted that the appellant had missed many classes.  
A March 1992 individualized education program shows that 
Special Education was recommended.  It was noted that the 
appellant had deficits in ability and achievement, short-term 
memory, and perceptual organization, and that testing 
revealed that his developmental age was 7.6 to 7-11.  The 
report shows that vocational education was not currently 
planned as such classes were not given until 10th grade.

Private medical records dated from 1990 to 1992 from M. M. 
Angco, MD, reflect treatment for various minor complaints, 
and are negative for any chronic disorders.

A private psychological evaluation was performed in early 
June 1995 by L. Pack, M.A., and A. Cameron, Ph.D.  They noted 
that the appellant was 18 years old, single, and lived with 
his mother and brother.  The appellant reported that he shook 
all the time and went to pieces when in a crowd of people.  
He said he was born like that.  He denied major illnesses and 
diseases and appeared to be in good health.  He denied the 
use of medication.  He reported that he was in a motorcycle 
accident in 1994, and although he did not received a head 
injury, his lip and teeth were torn up and his face was 
swollen for a week.  He related that he attended high school 
until he quit at age 16 after completing the 9th grade.  He 
said he had not received a general educational development 
(GED) certificate or any type of vocational training, and 
that he attended Special Education classes from kindergarten 
throughout his education.  It was noted that school records 
showed that the appellant was unmotivated, put forth no 
effort to complete assignments, and refused to do his 
homework.  The appellant said that after quitting school, he 
stayed home and "run the roads," and that he had never been 
gainfully employed.  

The appellant reported that he was raised in an intact family 
setting, that he had never been married, and had no children.  
He denied a history of serious head injury.  He described his 
daily routine as follows:  awakening at various times, 
eating, showering, running the roads, visiting a friend, 
fishing, and doing what normal teenagers do.  He said he 
stayed out until 2 or 3 o'clock in the morning, and had been 
known to be gone for 2 to 3 months.  He said that the 
household chores and responsibilities were performed by his 
mother.  The examiners opined that the appellant's social 
activities appeared normal.  On mental status examination, 
mood was dysthymic, insight and judgment were fair, and 
memory and concentration were slightly impaired.  Abstract 
thought was intact.  The examiners noted that during testing, 
the appellant was uncooperative, put forth no effort, and 
refused to perform tasks, and that therefore the results were 
invalid.  The examiners diagnosed anxiety disorder, not 
otherwise specified.  They concluded that if the appellant 
were awarded an allowance, his competency to manage his funds 
to his best interest was questionable.

By a statement dated in July 1995, a female relative of the 
appellant's opined that he was mentally retarded.  She said 
he could read and write his name, but very little other than 
that.  She said that she taught the appellant in 
kindergarten, at which time he was slower mentally than the 
other children, and said he attended Special Education 
classes for learning disabilities during his school years 
until he quit at age 16.  She also related that the 
appellant's home life was impacted by mentally ill parents 
who slept for a large part of each day and took medication 
throughout the appellant's life.  She said that the appellant 
was dependent on his mother and had no driver's license.  She 
stated that the appellant had been nervous since he was a 
baby, and that his hands shook when he was anxious.  She 
opined that the appellant would never be able to perform a 
job because he was not responsible, and easily forgot 
directions given to him.

By a statement dated in August 1995, the appellant's mother 
said that he was incompetent and had a learning disability.

In a September 1995 rating decision, the RO determined that 
the appellant was not entitled to recognition as the helpless 
child of the veteran.  It does not appear that the appellant 
or his mother (the claimant in that decision) was notified of 
this decision at that time.

In February 1998, the appellant submitted a claim for 
entitlement to recognition as the helpless child of the 
veteran.  He asserted that he had a mental disorder and was 
seriously disabled.  He said he had never been married, and 
that he was in receipt of supplemental security income (SSI) 
benefits from the SSA.  He denied all other income.  He 
asserted that the evidence showed that he became permanently 
incapable of self-support prior to July 31, 1993, at the age 
of 16, due to mental retardation.

By a letter to the appellant dated in March 1998, the RO 
informed him that his claim was denied as he had not 
submitted new medical evidence to support his previously 
denied claim.  The letter reflects that a copy of the 
September 1995 rating decision was enclosed.

By a statement dated in February 1999, the appellant 
submitted information in response to the March 1998 letter.  
He enclosed a copy of an October 1997 decision by the SSA 
which determined that he was disabled from February 1995, the 
date of his claim for SSI, to May [redacted] 1995, when he attained 
18 years of age.  It was determined that he had never engaged 
in substantial gainful activity, and that he had severe 
anxiety disorder and borderline intellectual functioning.  An 
attached OHA psychiatric review technique form dated in 
October 1997 shows that the appellant had borderline 
intelligence quotient scores and generalized anxiety.  It was 
determined that he had moderate restrictions of the 
activities of daily living, marked difficulties in 
maintaining social functioning, and frequent deficiencies of 
concentration.  It was noted that the appellant had never had 
an episode of deterioration or decompensation in work or a 
work-like setting which caused him to withdraw from that 
situation or to experience exacerbation of signs and 
symptoms.  It was found that the appellant did not have 
symptoms resulting in the complete inability to function 
independently outside his home.  The appellant also enclosed 
a copy of his report card covering grades 1 through 10.  (No 
units were completed for the last year.)  His grades, 
overall, were average to low, and were low during his last 
two years of school.

At a March 1999 VA psychiatric examination, the appellant 
denied any significant physical problems, and said he 
sometimes had trouble breathing when he was nervous.  He 
reported that he was in Special Education classes all his 
life until he quit school in the 9th grade.  He said he was a 
slow learner, did not excel at anything, and could hardly 
read or write.  He said he never held gainful employment, and 
had never had vocational rehabilitation.  He said he was 
single and had never been married, although he had a 
girlfriend for a time.  He reported that he was able to dress 
and wash himself, and did his own laundry, housework, and 
cooking and cleaning.  He said he had no driver's license.  
He tried to avoid watching television, and tried to avoid 
going to church because he did not like being around other 
people and felt uncomfortable around people.  He said he had 
no specific hobbies or interests.  He stated that he had 
problems with his nerves as long as he could remember, and 
felt nervous, anxious and edgy.  He said he had recurrent 
panic episodes and difficulty asserting himself.  He reported 
current private psychiatric treatment, and said he was taking 
Ativan.  He stated that he sometimes heard voices, and 
sometimes got mixed up and had difficulty concentrating.  He 
said he became very nervous around others and he had been 
unable to work for that reason.  The Axis I diagnosis was 
generalized anxiety disorder.  The examiner noted that the 
appellant was unable to do routine mental calculations or 
serial sevens.  He was able to give the days of the week in 
reverse order, and memory and recall were intact.  The Axis 
II diagnoses were schizoid personality disorder and mild 
mental retardation.  The global assessment of functioning was 
65.  The examiner opined that the appellant had problems with 
chronic generalized anxiety disorder, had always been a slow 
learner and appeared to have problems with mild mental 
retardation.  He also appeared to have schizoid traits in his 
personality, although he was not actively psychotic.  He 
stated that the main reason the appellant could not work was 
due to his limited education and limited intellectual 
capacity, as well as his schizoid personality.  He opined 
that the appellant was competent to handle his own affairs.

In January 2000, the appellant submitted a January 2000 
letter from the SSA which delineates the amount of SSA 
benefits he received each month.  At the bottom of the letter 
was a notation that "[the appellant] has been disabled and 
receiving Social Security benefits since 05/19/1977.  His 
birthdate is 05/19/1977." 

In May 2000, the RO received a copy of records from the SSA.  
A September 1999 SSA decision reflects that the appellant was 
found to be disabled beginning in February 1995, and that the 
primary diagnosis was anxiety.  Medical records associated 
with the SSA decision are partially duplicative of records 
already in the claims file.  Private medical records from 
Cabell Huntington Hospital show that the appellant was 
treated for facial injuries incurred in a motorcycle accident 
in June 1994.  A computed tomography scan was performed, 
which showed bilateral maxillary fractures with no 
intracranial abnormalities.

A September 1995 private psychological evaluation was 
performed by W. Brezinski, M.A., to determine the appellant's 
entitlement to SSA benefits.  It was noted that the appellant 
was illiterate and had been enrolled in learning disability 
classes until he dropped out of school in the 10th grade.  
The examiner indicated that the appellant stayed home, and 
sequestered himself in his bedroom.  The appellant reportedly 
had never worked and was supported by his mother.  The Axis I 
diagnoses were schizophrenia, paranoid type, and mild mental 
retardation.  The examiner opined that the appellant's 
intellect was declining and had now reached the mildly 
retarded range of intelligence.  He opined that the appellant 
was essentially completely non-functional, almost totally 
isolated from the world, and clearly disabled for all 
substantial gainful employment.

Private medical records from [redacted] Area Mental Health 
dated from October 1995 to April 1996 reflect treatment for 
anxiety and borderline or mild retardation.  An October 1995 
social history shows that the appellant reported that he had 
always been nervous, and said he sometimes had visual 
hallucinations.  He reported that he had never worked, had no 
car and no income, and lived with his mother.  The examiner 
noted that the appellant seemed to have a below-average level 
of maturation, intellect, judgment, motivational factors, and 
insights.  The tentative diagnosis was anxiety disorder, not 
otherwise specified.  An October 1995 medical assessment to 
do work-related activities noted that the appellant was 
schizophrenic and mentally retarded.  It was concluded that 
the appellant was essentially unable to work, and was not 
capable of managing his benefits in his best interests.  An 
April 1996 medical assessment to do work-related activities 
shows that the appellant had possible mild mental retardation 
with behavior problems, and no motivation.  He was withdrawn, 
and his prospects for employability seemed rather poor.

SSA records also include a report of a psychological 
evaluation from the West Virginia Disability Determination 
Service performed in May 1997.  Such evaluation reflects that 
the appellant had never been gainfully employed, and never 
sought a driver's license.  He reported a history of a head 
injury in a motorcycle accident "about a year and a half 
ago."  The appellant described his daily activities, and 
said he watched television, sat on the porch, lay on his bed 
to think, played with his 4 or 5 dogs, and spent time 
outdoors.  The examiners noted that the appellant was capable 
of performing light household chores, heavy household chores, 
lawn work, picking up a few items at the grocery store, 
preparing light meals and snacks, picking up mail, and 
feeding the dogs.  It was noted that the appellant presented 
evidence of engaging in activities such as visiting with 
family and friends, dating, going to church, and dining out.  
The examiners opined that the appellant's social pattern was 
normal.  Testing was performed, and the examiners noted that 
the appellant put forth minimal effort, and that it was 
necessary to repeat the directions excessively although the 
appellant appeared to understand them with little difficulty.  
The examiners stated that the test scores were a categorical 
underestimate of the appellant's true intellectual capacity, 
and opined that the appellant was in the borderline range.  
The examiners stated that the scores might have been 
negatively affected by poor motivation for testing, and said 
that the obtained scores were invalid.  The examiners found 
no current Axis I disorder, and diagnosed rule out mild 
mental retardation.  They opined that the appellant would be 
capable of managing his personal benefits independently.  

By a statement dated in July 2000, the appellant said he had 
been receiving benefits from the SSA all of his life, and 
that such benefits included SSI.  He said that he was awarded 
these benefits because the SSA determined he was incapable of 
self-support.  He essentially asserted that since the SSA 
determined he was incapable of self-support prior to age 18, 
that therefore the VA should do the same.

II.  Analysis

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 was signed into law.  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to the benefit 
sought.  He has not identified any additional evidence to 
support his claim.  Moreover, the VCAA is more favorable to 
the veteran in that it eliminates the requirement that the 
claim be well grounded and requires additional development of 
the record on the part of the VA.  In this regard, see 
Karnas, supra (where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so).

The appellant claims entitlement to recognition as the 
helpless child of the veteran.  The question for 
consideration is whether he may be recognized as a "child" 
of the veteran on the basis of permanent incapacity for self-
support at the date of attaining the age of 18 years.  38 
U.S.C.A. § 101(4) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.57(a)(1)(ii), 3.315(a), 3.356 (2000).  Records show that 
the appellant is the veteran's son, and that he was born on 
May [redacted] 1977.

The phrase "permanent incapacity for self-support" 
contemplates disabilities which are totally incapacitating to 
the extent that the person would be permanently incapable of 
self-support through his or her own efforts by reason of 
physical or mental defects.  The issue is one of fact 
premised on competent evidence in the individual case.  38 
C.F.R. § 3.356 (2000); Dobson v. Brown, 4 Vet. App. 443, 445 
(1993); Bledsoe v. Derwinski, 1 Vet. App. 32 (1990).  The 
focus of the analysis must be on the appellant's condition 
before and at the time of his 18th birthday.  If he is shown 
capable of self-support at age 18, the Board need go no 
further.  Dobson, supra.  If, however, the record reveals 
that he was permanently incapable of self-support at 18, the 
Board must point to evidence that his condition changed since 
that time.  Id.

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  For 
example, employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raise some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Rating criteria applicable to 
disabled veterans are not controlling.

The evidence on file reflects that the appellant attended 
school on a full-time basis until he reached the age of 16, 
when he quit school.  Records show that he was enrolled in 
Special Education courses throughout his education, that he 
was felt to be learning disabled, and that his grades in his 
last years of school were low.  The appellant has never held 
a job, and has never obtained a driver's license.  At the age 
of 18, the appellant lived with his mother.  Statements from 
his mother and another relative indicate that he is mentally 
retarded and is severely impaired.  A February 1991 
psychological evaluation (performed when the appellant was 
13) reflects that the appellant then had memory problems and 
anxiety, and that continued placement in Special Education 
classes was recommended.  A February 1991 report of 
educational evaluation shows that the appellant underwent 
testing to evaluate his academic functioning, and his 
functioning levels were found to be indicative of a severe 
deficit in reading, math, written language, knowledge, and 
skills.  A March 1992 individualized education program shows 
that the appellant had deficits in ability and achievement, 
short-term memory, and perceptual organization, and that 
testing revealed that his developmental age was 7.6 to 7-11.

The appellant attained the age of 18 on May [redacted] 1995.  At a 
psychological evaluation in early June 1995, shortly after 
his 18th birthday, the examiners opined that the appellant's 
social activities appeared normal.  On mental status 
examination, mood was dysthymic, insight and judgment were 
fair, and memory and concentration were slightly impaired.  
Abstract thought was intact.  The examiners noted that during 
testing, the appellant was uncooperative, put forth no 
effort, and refused to perform tasks, and that therefore the 
results were invalid.  The examiners diagnosed anxiety 
disorder, not otherwise specified.  They concluded that if 
the appellant were awarded an allowance, his competency to 
manage his funds to his best interest was questionable.

At a September 1995 private psychological evaluation, the 
Axis I diagnoses were schizophrenia, paranoid type, and mild 
mental retardation.  The examiner opined that the appellant's 
intellect was declining and had now reached the mildly 
retarded range of intelligence.  He opined that the appellant 
was essentially completely non-functional, almost totally 
isolated from the world, and clearly disabled for all 
substantial gainful employment.  An October 1995 medical 
assessment to do work-related activities noted that the 
appellant was schizophrenic and mentally retarded.  It was 
concluded that the appellant was essentially unable to work, 
and was not capable of managing his benefits in his best 
interests.  An April 1996 medical assessment to do work-
related activities shows that the appellant had possible mild 
mental retardation with behavior problems, and no motivation.  
He was withdrawn, and his prospects for employability seemed 
rather poor.

In an October 1997 decision, the SSA determined that the 
appellant was disabled from February 1995, the date of his 
claim for SSI, to May [redacted] 1995, when he attained 18 years of 
age.

The evidence dated prior to and including May [redacted] 1995, the 
date of the appellant's 18th birthday, shows that he had 
permanent mental impairment which produced severe difficulty 
in school, and shows that he had never held a job and 
performed no household chores.  There is no medical evidence 
dated prior to the appellant's 18th birthday showing that he 
was considered permanently incapable of self-support.  
However, in early June 1995, shortly after his birthday, 
psychological examiners opined that his competency to manage 
his funds to his best interest was questionable.  The Board 
finds that there is relative equipoise of the evidence as to 
whether the appellant was permanently incapable of self-
support as of his 18th birthday.

As the evidence is about evenly divided, the benefit-of-the-
doubt doctrine, 38 U.S.C.A. § 5107(b) (West Supp. 2001), is 
to be applied in the appellant's favor.  Thus, the Board 
concludes that as of May [redacted] 1995, the date he attained the 
age of 18 years, the appellant had permanent mental 
impairment which produced permanent incapacity for self-
support.  38 C.F.R. § 3.356 (2000).  Subsequent medical 
records dated during his 18th year, and afterwards, show that 
he continued to be incapable of self-support.  Accordingly, 
entitlement to recognition of the appellant as the helpless 
child of the veteran is granted.


ORDER

The claim for entitlement to recognition of the appellant as 
the helpless child of the veteran is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

